Citation Nr: 1749952	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to March 21, 2014 for the grant of service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to July 1990, from September 1990 to July 1991, and from October 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, October 2014, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to a higher initial evaluation for PTSD is on appeal from an October 2008 rating decision.  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in October 2012 regarding the issue of entitlement to an increased rating for PTSD; a transcript of his hearing is of record.  The Veteran was advised in March 2014 that the VLJ who conducted that hearing is no longer employed by the Board.  At that time, the Veteran declined an additional hearing.

In an April 2014 decision, the Board denied a petition to reopen a claim of entitlement to service connection for rheumatoid arthritis, reopened and granted the claim of entitlement to service connection for bilateral plantar fasciitis, and remanded the issue of entitlement to an initial increased rating for PTSD.  

The issue of entitlement to initial compensable rating for bilateral plantar fasciitis is on appeal from the October 2014 rating decision which carried out the Board's grant of service connection and assigned a noncompensable evaluation.  

The issue of entitlement to an earlier effective date for the grant of service connection for IBS is on appeal from the March 2015 rating decision.  In May 2015, the RO granted an earlier effective date of March 21, 2014 for the grant of service connection for IBS; however, the appellant is seeking benefits for this disability prior to that date.  Therefore, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran also initiated appeals for the RO's March and May 2015 denials of service connection for bilateral central serous retinopathy and stretch marks (scars); increased ratings for his membranous glomerulonephritis with hypertension, irritable bowel syndrome, and tinea versicolor; and entitlement to a total disability rating based on individual unemployability.  These issues were included within the March 2016 Statement of the Case.  However, the Veteran specifically limited his March 2016 VA Form 9 to the issues listed on the first page of this decision, and those additional issues are therefore not before the Board, as an appeal of these issues was not perfected.  See 38 U.S.C.A. § 7105 (a), (d)(3) (West 2014).

In March 2016, the Veteran requested a Board hearing; such hearing was held before the undersigned in August 2017.  

The issues of entitlement to increased ratings for PTSD and bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2013, prior to a decision by the AOJ, the Veteran withdrew pending claims, to include a claim of entitlement to service connection for IBS.

2.  The Veteran submitted a new claim of entitlement to service connection for IBS in March 2014; there are no communications between his September 2013 claim withdrawal and the March 2014 submission which may be considered a formal or informal claim for service connection.


CONCLUSION OF LAW

The criteria for an effective date prior to March 21, 2014, for the grant of service connection for IBS have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

Various correspondences dated prior to the March 2015 rating action that granted service connection for IBS advised the Veteran of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

With respect to VA's duty to assist, relevant treatment records have been obtained and associated with the record.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2016).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  

The Veteran initially claimed service connection for IBS in August 2011.  While that claim was pending before the AOJ, the Veteran, through his representative, withdrew all pending claims with the exception of those concerning tinea versicolor and erectile dysfunction.  A subsequent rating decision pertained only to those issues not withdrawn.  

The Veteran submitted various statements in 2014, which were construed as claims of entitlement to service connection.  These statements included references to IBS.  

In a March 2015 rating decision, service connection for IBS was granted, and an effective date of May 2, 2014 was assigned.  In a May 2015 rating decision, the AOJ determined that the actual date of receipt of claim for the IBS claim was March 21, 2014.  

In his July 2015 notice of disagreement, the Veteran acknowledged that his representative had advised him to withdraw the claim in 2013.  

During his August 2017 hearing, the Veteran indicated that he had filed a claim of entitlement to service connection for IBS prior to the 2014 claim.  He subsequently submitted a copy of VA Form 21-526EZ, reflecting a signature date of October 2011.

In essence, the Veteran argues that an earlier effective date of service connection is warranted because he had filed a prior claim.  Unfortunately, the pertinent and undisputed facts in this case are that the Veteran withdrew from consideration his claim of entitlement to service connection for IBS in September 2013, prior to AOJ adjudication, and that a new claim was not submitted until March 2014.  Prior to that date, there are no documents that can be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for IBS.  

In sum, there is no indication of a claim, informal claim, or intent to file a claim of entitlement to service connection for IBS subsequent to the Veteran's withdrawal of his claim in September 2013 until receipt of his new claim in March 2014.  Under the law, the earliest effective date and the appropriate effective date for the grant of service connection in this case is March 21, 2014, the date of receipt of the Veteran's new claim of entitlement to service connection for IBS.
ORDER

Entitlement to an effective date prior to March 21, 2014, for the grant of service connection for IBS is denied.


REMAND

The Veteran seeks higher initial ratings for bilateral plantar fasciitis and PTSD.  He was last afforded an examination of his feet in April 2011, and of his PTSD in July 2013.  Review of the record suggests that these disabilities have worsened.  Specifically, various statements submitted by the Veteran describe the functional impairment caused by his bilateral foot disability and the impact of his PTSD on his daily activities.  During his August 2017 hearing, he stated that these disabilities have gotten worse.  In light of evidence indicating increased severity, the Board concludes that new examinations are necessary to accurately evaluate these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to address the current severity of the Veteran's bilateral plantar fasciitis.  

The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The history of the Veteran's bilateral plantar fasciitis should be elicited and recited in the examination report.  

All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The examiner should describe any pain, pain on use, weakness, incoordination, or excess fatigability.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 
 
2.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  

Following examination and review of the claims file, the examiner should discuss the manifestations of the Veteran's PTSD and their severity.  

The examiner should also indicate whether a separate diagnosis of depression is appropriate, or whether the Veteran's depressive symptomatology is part and parcel with the PTSD diagnosis, or whether such symptoms can not be effectively distinguished or disassociated from PTSD.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

3.  Thereafter, review the VA examination reports to ensure compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

4.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


